It appeared by affidavits filed, that the defendant and her late husband had been in quiet possession of the slave, who had been taken in pursuance of this writ, for several years. And that it was merely in order to try the right of the parties to him that the writ had been sued out.
The taking out of this writ for this purpose is irregular, wrongful, and oppressive. Let it be quashed.
Nash afterwards moved for and obtained a writ de returno habendo. Upon which the slave was restored to the defendant, ut audivi.
NOTE. — Replevin cannot be supported unless a taking is proved.Cummings v. MacGill, 4 N.C. 535; S. c., 6 N.C. 357. See the Act of 1828 (1 Rev. Stat., ch. 101), which provides for bringing the action of replevin for slaves in certain cases.
(3)